Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 18, 2020

The Court of Appeals hereby passes the following order:

A20A0898. SAM LOUIS LEVINE v. DAVID NAHMIAS et al.

      In this civil action, plaintiff Sam Louis Levine filed a notice of appeal of the
trial court’s order staying discovery. However, because the case remains pending
below, Levine was required to use the interlocutory appeal procedures – including
obtaining a certificate of immediate review from the trial court – to appeal the order.
See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906)
(1989); see also Johnson & Johnson v. Kaufman, 226 Ga. App. 77, 78 (485 SE2d
525) (1997) (discovery orders generally are interlocutory and not directly appealable
as final judgments). Levine’s failure to do so deprives us of jurisdiction over this
appeal, which is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471
SE2d 213) (1996).



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/18/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.